Citation Nr: 0402547	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  03-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals, great 
right toe injury.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Pittsburgh, 
Pennsylvania.

Pursuant to the veteran's request, a hearing at the RO before 
a Decision Review Officer was held in August 2002.  This was 
prior to any adjudication.  A transcript of the hearing 
testimony has been associated with the claims file.

It should also be pointed out that the RO, in its February 
2003 statement of the case the RO considered the matter on 
the merits, after discussing new and material evidence in the 
rating action.  There is no formal reopening of the claims.  
In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"the new and material evidence requirement was clearly a 
material legal issue which the BVA had a legal duty to 
address, regardless of the RO's actions."  See also Barnett 
v. Brown 83 F.3d 1380 (Fed. Cir. 1996).  Consequently, the 
Board has reframed the issues as whether new and material 
evidence has been received to reopen a claim for service 
connection for residuals, right great toe injury and 
residuals of a head injury.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issues in this case, as noted, are properly characterized 
as whether new and material evidence has been received.  This 
matter must be evaluated under the provisions of 38 C.F.R. 
§ 3.156.  The provisions of 38 C.F.R. § 3.156(a) were 
revised, effective August 29, 2001.  The revised regulations 
require that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and define material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156 (2003).  These 
regulatory revisions apply to claims filed on or after August 
29, 2001.  The veteran filed an application to reopen his 
claim, most recently in June 2002.

In this case, the old (pre August 2001) provisions were 
provided by the RO and were used to adjudicate the claim.  
This due process defect cannot be cured by the Board.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  As such remand is 
needed for appropriate initial RO review.

In view of the foregoing, this matter is REMANDED for the 
following action:

1.  The appellant and his representative 
are provided with the applicable 
regulatory criteria by this document.  
The RO should offer the appellant and his 
representative an opportunity to submit 
any evidence that they may desire which 
they believe would constitute new and 
material evidence under the above 
criteria.

2.  Thereafter, and whether any 
additional argument or evidence is 
received, the RO should readjudicate 
these claims using the appropriate 
criteria for determining whether there is 
new and material evidence.  All evidence 
submitted since the June 2002 claim 
should be considered.  Thereafter, if the 
benefits sought are not granted, the 
appellant and the representative should 
be provided with a supplemental statement 
of the case, setting our the pertinent 
criteria and explaining the application 
thereof to this case, and afforded an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the outcome in this case, by the 
action taken herein.  No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




